NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
ELI LILLY AND COMPANY,
Plaintiff-AppelZant,
V.
ACTAVIS ELIZABETH LLC,
Defendant-Appellee,
and
SUN PHARMACEUTICAL INDUSTRIES LIMITED
Defendant-Appellee,
and
SANDOZ INC.,
Defendant-Appellee,
and
MYLAN PHARMACEUTICALS INC.,
Defendant-Appellee,
and
APOTEX INC.,
Defen,dant-Appellee,
and

ELI LILLY AND COMPANY V. ACTAVIS 2
AUROBINDO PHARMA LTD.,
Defendc.'.nt-Appellee,
and
TEVA PHARMACEUTICALS USA, INC.,
Defendant-Appellee.
2010-1500
Appeal from the United States District Court for the
District of NeW Jersey in case no. 07-CV-3770, Judge
Dennis lVI. Cavanaugh.
ON MOTION
PER CUR1AM.
0 R D E R
Eli Lilly and Company submits a motion for an in-
junction to prevent the defendants-appellees from launch-
ing generic versions of its patented drug, pending
disposition of its appeal. Eli Lilly also submits a motion
to expedite the briefing and assignment of this case to an
oral argument calendar.
The United States District Court for the District of
New Jersey held that the defendants induced infringe-
ment of Eli Lilly's patent. The district court also held
that the patent was invalid for lack of enablement be-
cause, inter a1ia, there was no timely demonstration of
utility. On August 24, 2010, the district court entered
judgment, and Eli Lilly filed its appeal on August 25,
2010. The district court granted in part Eli Lilly's motion
for an injunction to provide Eli Lilly time to seek injunc-

3 ELl LILLY AND COMPANY V. ACTAVlS
tive relief from this court. The district court thereby
temporarily enjoined the defendants for 14 days from the
date of its entry of judgment.
Upon consideration thereof
IT ls ORDERED THAT:
(1) The response of the defendants-appellees to Eli
Lilly's motion for an injunction is due no later than noon
on Monday, August 30, 2010. lt is preferred that the
defendants-appellees file a joint response.
(2) The temporary injunction entered by the district
court is continued, pending this court's receipt of the
response and this court's consideration of the papers
submitted.
(3) The following briefing schedule applies:
(a) The appellant's opening brief is due within 14
days of the date of filing of this order.
(b) The appellees' briefs are due within 14 days of
service of the appellant's opening brief.
(c) The appellant's reply brief and the joint appendix
are due within 7 days of service of the appellees' briefs.
(d) Oral argument will be scheduled by subsequent
order of the court.
(e) All briefs must be served either by electronic mail
or by hand delivery
(4) The motion to expedite brieEng and oral argu-
ment is moot.
For The Court
AUG 2 5  lsi Jan Horbaly
Date J an Horbaly
Clerk
"-'-assf§f.l’ss,= '°“
AUG 26201U
mm HoaaALY
CLERK

ELI LILLY AND COMPANY V. ACTAVlS
ccc Robert D. Bajefsky, Esq.
Gregory D. Miller, Esq.
Scott P. Feder, Esq.
William A. Rakoczy, Esq.
Thomas J. Parker, Esq.
Keith V. Rockey, Esq.
James F. Hurst, Esq.
Steven J. Lee, Esq.
s8